Citation Nr: 1012836	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-20 788	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$2,644.20 in dependents' educational assistance (DEA) 
benefits.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant's father is a veteran who served on active 
duty from February 1951 to June 1977.  The appellant seeks 
entitlement to waiver of recovery of an overpayment of 
$2,644.20 in DEA benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Muskogee, Oklahoma. 


FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the appellant requested a withdrawal of this 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


